Title: From John Adams to James Lloyd, 29 March 1815
From: Adams, John
To: Lloyd, James


				
					No. 11.Dr Sir
					Quincy March 29th. 1815
				
				In my last I promised you the result of all my deliberations on this great Subject. It was this: What shall I do with these papers? The Answer was, Lock them up in  my desk and there let them be. I did accordingly lock them up, and there they lay, till I had forgotten them; and there they would have remained to this hour if the Edinbough Reviewers first and Breistead after them had not implicated Mr King and me in their ignorant and nonsensical Speculations and censures.Pickering, without consulting me, had Send a Letter to Knox, and another to Hamilton. I presumed both were from Miranda. I believed Knox to have too sound and sober a Judgment to be seduced into any folly by Miranda. I never thought it worth while to ask him a question about the Letter or the Subject. Very probably Madam Knox can produce the original Letter. What Miranda had written to Hamilton, I neither knew or cared. Hamiltons answer however has been intercepted Somewhere among Miranda’s Papers and published to the World in some Magazine or Review that I have Seen but do not now possess. He Says “We have an Army of 12,000 Men” (by the way more than half exageration,) “He must refer to the Government” and concludes with “You know my Sentiments.” This you See, was Sage, Sagacious Policy enough and would have given me no allarm if I had Seen the Letter in its time. But I knew nothing of it, and thought nothing about it. My Imagination was amused with very different Pictures. Seven thousand Men and 2000 horses crouded  into transports in the Gulph Stream, bound to South America, two thirds of them, within a fortnight after their Landing, dead with the Rot, the Goal Fever, the Yellow Fever or the Plague; and their Fathers and Mothers Wives and Children Brothers and Sisters weeping and wailing their Losses and cursing John Adams as a Traitor to his Country and a bribed Slave to Great Britain. A Deane! and Arnold! A Devil!After all, Mr Lloyd, I must go a Step farther, and with Frankness and candour acknowledge a Truth, a Principle, an Opinion and a System in which I have great doubts whether you will concur with me. For full forty years, three Points have been Settled in my mind after mature deliberation1. That Neutrality in the Wars of Europe is our truest Policy: and to preserve this, Alliances ought to be avoided as much and as long as possible. But if We Should be driven to the necessity of an Alliance, then2 France is our natural Ally, and3 That Great Britain is the last Power, to which We Should in any, the last Extremity resort for any Allianc political or military.These three positions appear to me as clear, as obvious and as demonstrable, as any political Principles whatever, and almost as any proposition in Euclid.Mirandas Plott, Mr Pitts Plott, and Mr Hamiltons Plott, (if indeed he had any hand in it) was in direct opposition to my System and wholly Subversive of it. On the one hand, I was determined not to submit to the Insolence and Injuries of The French Government: On the other to enter into no Alliance with Great Britain, nor any kind of connection that might embarrass Us in making Peace with France whenever her Government Should come to her Senses and Shew a disposition to do us Justice.Very fortunately for me, and for this Nation, The French Directory, had a lucid Interval; and gave me a fair Opportunity to institute that Mission to France, que vous avez fletri: that Mission to France which you describe, as “the great Shade, in my presidential Escutchion” and which I wish to inscribe on my Grave Stone and which, if We had Escutchions in this Country, I would contrive to introduce into mine. I shall I would rather have it there, than Seventeen Quarters of Marquises And Dukes, Princes Kings or Emperors. I would not exchange it for the Name of Bowdoin or Baudoin, the most Splendid Name that I have read in History; far Superior to Bourbons or Guelphs. Sic transit gloria. Far greater than Medicis, or Napoleons. Almost equal to those of Hercules and Mahomet. On April 10. 1809, I commenced in the Boston Patriot a Series of Letters in vindication of my Missions to France. These Letters were imprudently published in Pamphlets. If you have ever seen one of them you must remember, that Ninety five Pages of it, are devoted to a Vindication of my Missions to France. If you have never seen it, I pray you to look it up: and if you cannot find it, I will send it to you. I had done with it, forever as I thought. I wished never to have seen it or heard of it again. But a Grandson of mine not yet fourteen Years of Age has picked them up, and bound them in a Volume. I have borrowed it of him: and if you cannot find it elswhere, I will lend it to you, upon Condition that you will return it to me, for I know of no other Copy. After that publication, I did not expect to see a Slurr cast upon my Missions to France by any Man of Intelligence and honour.Will you linger and loiter with me, a little in this Place? Did Mr Pitt and Mr Miranda, believe me to be a Lover of Revolutions? deeply smitten with their Charms? ready and eager to seise upon any and every Opportunity to involve myself and my Country in any revolutionary Enterprize? I had been plunged, head and Ears, in the American Revolution from 1761 to 1798, (for it had been all revolution during the whole Period). Did Mr Pitt and Mr Miranda think that I had trod upon Feathers and slept upon Beds of Roses, during those thirty Seven Years? I had been an eye Witness of two Revolutions in Holland, one from Aristocracy to a mongrel mixture of half Aristocracy and half Democracy; the other back again to Aristocracy and the Splendid Restoration of the Statholder. Did Mr Pitt and Mr Miranda think that I was so delighted with these Electric Shocks, these Eruptions of Volcanoes, these Tremblemens de Terre,  as to be ambitious of the Character of a chymist who could produce artificial ones in South America. I have been an Ear-witness of some of the first Whispers of a Revolution in France in 1783 1784 and 1785 in France, and had given all possible Attention to its Rise and progress, and I can truly Say, that it had given me as much Anxiety as our American Revolution had ever done. Could Mr Pitt and Mr Miranda, believe me so fascinated, charmed, enchanted with what had happened in France, as to be desirous of engaging myself and my Country in most hazardous and expensive and bloody Experiments to excite Similar Horrors in South America?The last 25 Years of the last Century and the first 15 Years of this, may be called the Age of Revolutions and Constitutions. We began the Dance, and have produced Eighteen or Twenty Models of Constitutions, the Excellencies and defects of which you probably know better than I do. They are no doubt the best for Us that We could contrive and agree to adopt.
				
					John Adams
				
				
			